Title: From Thomas Jefferson to Christopher Gore, 29 March 1791
From: Jefferson, Thomas
To: Gore, Christopher



Sir
Philadelphia Mar. 29. 1791.

The recess of Congress now permits me the honor of acknowleging the receipt of your favor of Sep. 27. together with the copies of the laws you were so kind as to send, for which be pleased to accept my thanks. Our collection now stands thus.

Laws from 1692. to 1772.
do. from Nov. 28. 1780. to July 6. 1781.
do. from Apr. 20. 1781. to July 2. 1785.
do. from June 16. 1783. to July 6. 1787.
do. from Nov. 16. 1787. to June 24. 1790.

The only chasm in this seems to be from 1772. to 1780. to which I will continue to ask the attention you are so kind as to promise, as occasions arise frequently of consulting the laws of the states so as to render it extremely desireable to have the collection complete of all the laws in print, for it is not proposed to go to the expence of making Manuscript copies.—Your observations on the several acts which might be objected as infractions of the treaty of peace will be our clue in that subject, whenever it shall be taken up. I do not think it necessary to have copies of any judiciary proceedings. As soon as you shall be so good as to inform me of the cost of what you have been so kind as to collect for the office and send forward, I will send you a bank-post-note for the amount.—I have the honour to be with great respect Sir your most obedt. and most humble servt,

Th: Jefferson

